Appeal by defendant from a decision of the Supreme Court, Suffolk County, dated December 6, 1973, inter alia granting plaintiff summary judgment. We have treated the appeal as from the order and the judgment of said court, entered January 18,1974 and January 25, 1974 upon the decision, and have treated the notice of appeal as valid (CPLR 5520, subd. [e]). Judgment reversed and order modified by (1) striking therefrom all the decretal provisions except the one which denies defendant’s motion for summary judgment and (2) adding a provision thereto denying plaintiff’s request for summary judgment. As so modified, order affirmed, without costs. The separation agreement herein presents an ambiguity, which should be resolved upon the trial, as to whether the benefits derived by the plaintiff wife were of such nature as to negate any intention on the part of the deceased husband to provide support after his death. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.